DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2021 has been entered.

Response to Arguments
	The amendments dated 1/13/2021 have been entered with the filing of the RCE on 2/11/21. 
	The primary reference cited in the previous rejection was Fielder (US 20140158347 A1). Applicant’s amendments and arguments have necessitated the new grounds of rejection presented below. The claims in question are now rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A). 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claim 6 recites a “passive No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 13 is objected to because of the following informalities:  	
Claim 13 recites “the a pump rod”. It appears that this should read “the pump rod”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 6 recites “a passive reflector positioned downhole of the piezoelectric transducer” which is recited as performing a myriad of functional tasks including “phase shifting the a stress wave generated by the piezoelectric transducer traversing in a downhole direction such that, while the stress wave traversing in the downhole direction is reflected to traverse in the uphole direction, the stress wave is phase shifted by half a wavelength of the stress wave such that it combines constructively with a stress wave generated by the piezoelectric transducer that is traversing in the uphole direction.” A review of the specification however suggests that seemingly the only structure for this recited passive reflector “may be an additional length of tubing” which “may be manufactured using steel, composite material, or a combination thereof” (Para 0173 as-filed). In other words, the specification suggests that this passive reflector “may be” an additional length of material (an indeterminate distance “downhole” of the recited transducer) construed of a broad array of different materials including composite materials (which is itself a nearly limitless possible number of materials, as a composite 
Applicant has not shown possession of the recited “passive reflector” beyond describing what appears to be an indistinct portion of tubing. As noted in the preceding drawing objection, this recited element does not appear to be included in the drawing to inform a person of ordinary skill as to the particulars of the recited passive reflector. 
Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.03(V) states (emphasis added), “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved [….] See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “a stress wave generated by the piezoelectric transducer” and depends from parent claim 4. Claim 4 recites “a stress wave introduced in said tubing by the piezoelectric transducer”. It is not clear if the newly recited “a stress wave” of claim 6 is the same or different from the previously introduced stress wave of claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A).

Regarding claim 1, Williams teaches a well monitor for monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod (Fig 1, magnets 38 are on rod 15), the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing generated electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”)
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” Williams is not explicit on the transducer being a vibration transducer and a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery the transducer being a vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string) and 
a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7).” The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 

Regarding claim 2, Williams as modified further teaches wherein the well monitor comprises a sensor for detecting the well condition (Para 0017, “The telemetry data might be any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU)”).  

Regarding claim 3, Williams as modified further teaches wherein the controller comprises a processor configured to:
receive a signal representative of the well condition from the sensor (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); 
encode the signal representative of the well condition (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
trigger the energy storage device to power the vibration transducer to generate the signal that communicates the well condition through the tubing (Column 13, lines 6-16 “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40”, as discussed in the parent claim 1, the transducer communications through the tubing as modified).  

Regarding claim 4, Williams as modified further teaches wherein the transducer is a piezoelectric transducer (Column 8, lines 54-57, “a piezoelectric stack contained within transducer 40, to generate axial or torsional vibrations corresponding to the modulated signal applied thereto”) and wherein the signal comprises a stress wave introduced in said tubing by the piezoelectric transducer (Column 5, lines 21-22, “the provision of a transducer for inducing vibrations (stress waves) into a drill string”).  

Regarding claim 6, Williams as modified further teaches a passive reflector positioned downhole of the piezoelectric transducer, for phase shifting a stress wave generated by  (Para 0173-0175 of the specification as filed, indicated that the passive reflector may merely be a segment of tubular e.g., “the passive reflector may be an additional length of tubing”. Fig 1 shows tubular portions 10 downhole of where the acoustic transmitter/piezoelectric transducer 40 resides. Where the prior art teaches all of the structural requirements of the claim, it would stand to reason that it would be capable of performing the recited functional limitation of shifting a stress wave by the piezoelectric device. The examiner further notes that it appears that the only structure that appears to have been taught is this length of tubing and no other particulars have been disclosed.). 
 
Regarding claim 7, Williams as modified further teaches wherein the signal comprises a frequency between 600 Hz and 650 Hz (Column 13, lines 65 to Column 14, line 2, “that transducer 40 described hereinabove, with proper control of its output by the associated electronic components described above, can sweep a range of frequencies so that a frequency characteristic similar as that shown in FIG. 8 can be derived”; in Fig 8, the frequency includes a frequency between 600 Hz and 650 Hz).

(Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20).  

Regarding claim 13, Williams teaches a method of monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production; Para 0017, the system also conveys measurements of downhole parameters), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid  (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the method comprising: 
generating electrical energy at a generator mounted in the wellbore, by cyclical motion of the a pump rod (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1”; Fig 1, magnets 38 are around cyclically moving rod 15), the electrical generator comprising: 
(Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod, the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
charging an energy storage device with the electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”); and 
selectively powering a transducer (Fig 1, 40) via the energy storage device to produce a signal indicative of the well condition for transmission through the tubing (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”. Para 0017, “The telemetry data might be any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).”).  
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” Williams is not explicit on the transducer being a vibration transducer. 
(Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 

Regarding claim 14, Williams as modified further teaches detecting the well condition with a sensor  (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); 
encoding the well condition signal (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
selectively powering the vibration transducer using a controller to produce the encoded signal (Column 13, lines 6-16 “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40”. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7).” The signals are from transducers 707 indicative of well information such as pressure and temperature.).  

Regarding claim 15, Williams as modified further teaches wherein the selectively powering comprises applying a voltage stored in the energy storage device to the vibration transducer  (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  

Regarding claim 16, Williams as modified further teaches wherein the selectively powering comprises increasing the voltage with a step-up transformer  (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  

Regarding claim 17, Williams as modified further teaches wherein the selectively powering comprises applying an alternating voltage to the vibration transducer (Column 11, lines 4-10, “piezoelectric elements are voltage polarity sensitive, and expand or contract along the polar axis upon the selective application of positive or negative voltage across and coaxial with the positive and negative poles.”).  
(Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20 which rotates). 

Regarding claim 20, Williams teaches well monitor for monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well  (Fig 1, tubing 10), the tubing defining a tubing passage  (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod, the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial list system with rod 15 is within the inner bore of tubing 10), and 2) the windings are mounted to the pump rod (Fig 1, windings 25 are at least in directly mounted to rod 15 via any number of intermediate component. The examiner notes that the claim does not require that the windings be directly mounted to the pump rod.), the windings are movable relative to the magnets in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing electrical energy generated by the electrical generator (Para 0015, “energy from the rotational generator can be connected to a battery 35”); 
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” Williams is not explicit on the transducer being a vibration transducer and a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery the transducer being a vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string) and 
a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7).” The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 

Regarding claim 21, Williams as modified further teaches the well monitor has a well monitor body (Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) that is couplable to an uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and a downhole tubing portion  (Fig 1, portion of tubing 10 below the well monitor body above) such that, while the well monitor body is coupled to the uphole tubing portion and the downhole tubing portion, the well monitor body, the uphole tubing portion, and the downhole tubing portion are co-operatively configured to define the tubing (Fig 1, the well monitor body, the uphole tubing and downhole tubing define the tubing 10).  

(Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) is coupled to the uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and the downhole tubing portion to define the tubing (Fig 1, portion of tubing 10 below the well monitor body above), the vibration transducer is disposed in line with the tubing such that the signal produced by the vibration transducer is communicated directly to the tubing for transmission through the tubing (Fig 1, transducer 40 is positioned such that as modified the transmission occurs through the tubing; Fig 7, Column 6, lines 5-10 of Montgomery “vibrations generated by the transducer 40” are used to send signals up the tubular string).

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A), in view of Cooley (US 20140265580 A1).

Regarding claim 5, Williams as modified further teaches a step- up transformer interposed between the energy storage device and the piezoelectric transducer, such that a voltage applied to the piezoelectric transducer is greater than a voltage stored by the energy storage device (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  
	Williams as modified is silent on a rectifier. 
(Para 0124, “the harvesting electronics will incorporate a rectifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a rectifier as disclosed by Cooley because “is desirable to enable the use of certain nonlinear elements in circuits that may ultimately extract energy from an IEG, e.g. a diode in a rectifier circuit” (Para 0217) and/or it would be combining prior art elements according to known methods to yield predictable results (the addition of a rectifier to a downhole energy system to allow for enhanced operation of that energy system).  
 
Regarding claim 8, Williams as modified is silent on wherein the energy storage device is a capacitor.  
	Cooley teaches wherein the energy storage device is a capacitor (Abstract, the energy storage device comprises at least one ultracapacitor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams.
.  
(Abstract of Cooley, the energy storage device comprises at least one ultracapacitor).  

Regarding claim 10, Williams is silent on wherein the energy storage device is a first energy storage device, the well monitor further comprising a second energy storage device, and wherein the first energy storage device is a supercapacitor, and the second energy storage device is a battery.  
	Cooley teaches wherein the energy storage device is a first energy storage device (Abstract, the energy storage device comprises at least one ultracapacitor), the well monitor further comprising a second energy storage device (Para 0597, “an additional power supply (e.g., at least one of a generator, a wireline, a remote supply and a chemical battery),[…] may be included in support”), and wherein the first energy storage device is a supercapacitor (Abstract, the energy storage device comprises at least one ultracapacitor), and the second energy storage device is a battery (Para 0597, the additional power supply may be a chemical battery).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor and battery as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676